Citation Nr: 1521794	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-03 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter is on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran participated in a hearing before the Board in February 2015.  Unfortunately, due to technical difficulties, a transcript of the hearing could not be generated.  He was sent a letter in March 2015, offering him the opportunity to testify at a new hearing, if he wished.  According to an April 2015 report of contact, the Veteran telephoned the National Call Center, requesting that he be scheduled for a new hearing.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2014).  Given that the Veteran's has requested a new hearing and the fact that the technical difficulties experienced at his prior hearing were not his fault, the Board must remand the claims in order to provide him a hearing before the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.717, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




